Citation Nr: 1218473	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-33 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Usher syndrome.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared for a video conference hearing in March 2012, at which time he submitted additional evidence that was accompanied by a signed waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).

Based upon the Veteran's hearing testimony, the Board finds that he has raised a claim for a compensable evaluation for bilateral hearing loss and that he seeks to reopen a previously denied claim for service connection for retinitis pigmentosa.  These issues are accordingly referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated in an October 1997 VA audiological examination report, Usher syndrome is "a recessive genetic condition which includes congenital deafness and progressive loss of vision leading to eventual blindness."  To that extent, the determination of this claim will depend on the application of VAOPGCPREC 82-90 (July 18, 1990).  Under this precedential opinion of the VA General Counsel, 
service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin. 

In such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  For congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability.  Id.  

Disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. Dorland's Illustrated Medical Dictionary 385 (26th Ed. 1974). 

In case law, the word has been variously defined as (for example) a morbid condition of the body or of some organ or part; an illness; a sickness. 12A WORDS AND PHRASES Disease, at 388 et seq. (1954). On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.

To that end, the evidence currently of record is far from conclusive as to whether the Veteran, who is service-connected for bilateral hearing loss and has a history of extensive treatment for retinitis and legal blindness, actually has Usher syndrome that is in any way etiologically related to his service period.  

Several private medical opinions, notably that of Steven D. Allee, M.D., from June 2006, confirm an Usher syndrome diagnosis; however, the report of a January 2002 VA eye examination report contains this highly ambiguously worded opinion:

In my opinion, [the Veteran] does not have Usher syndrome.  This was the association of retinitis pigmentosa with hearing loss.  The hearing loss may be of variety degrees and slowly progresses with time.  Retinitis pigmentosa is only caused by a genetic disorder and in Usher syndrome; the hearing loss is caused by a related genetic disorder.  Hearing loss can be due to nongenetic causes as well, but I think the chances favor Usher syndrome.  Hearing loss secondary to Usher syndrome could be worsened by sonic injury and, therefore, could be aggravated by military service.  

In a February 2002 addendum, another VA physician determined that the Veteran did not have Usher syndrome.  This physician, however, provided no rationale for this determination.  

Given the ambiguity of the above evidence, the Board finds that it is necessary that the Veteran be afforded a more contemporaneous VA examination to ascertain whether he actually has Usher syndrome and the etiology of such a diagnosis, if made.  38 C.F.R. § 3.159(c)(4).  

Prior to the conducting of this examination, the Veteran should be provided with further 38 C.F.R. § 3.159(b) notification, utilizing the terminology of VAOPGCPREC 82-90, so that he has the opportunity to supplement the record with additional evidence in support of his claim.  

The Board notes with interest that, during his hearing, the Veteran claimed that a physician had told him that his Usher syndrome could have been aggravated during service.  He should be notified that he has the right to obtain an opinion from a VA or private doctor to that effect and to have that opinion included with the record on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notification letter.  In this letter, he should be informed that service connection may be granted for diseases of congenital, developmental, or familial origin and that, in such cases, service connection is warranted if the evidence as a whole establishes that the condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  

He should also be informed that, for congenital and developmental defects, if superimposed disease or injury occurs during service, service connection may indeed be warranted for the resultant disability.  See VAOPGCPREC 82-90.  

2.  Obtain VA clinical records from the VA Medical Center Dublin, Georgia, for the period from May 2006 to the present.  All records obtained pursuant to this request must be added to the claims file.  To the extent that any requested records are determined to be unavailable, this fact must be documented in the claims file.

3.  Schedule the Veteran for an examination with a physician who has experience with genetic diseases.  The examiner must review the entire claims file in conjunction with the examination, and particular attention must be given to the private medical records (e.g., the June 2006 statement from Dr. Allee) indicating a diagnosis of Usher syndrome.  

For purposes of this opinion, the examiner is asked to accept that a "disease" is a condition considered capable of improving or deteriorating.  On the other hand, a "defect" refers to a condition not considered capable of improving or deteriorating.

Based upon the examination, the claims file review, and the lay history reported by the Veteran, the examiner is asked to provide an opinion as to whether the diagnosis of Usher syndrome is appropriate.  

A description of Usher syndrome would be helpful to the Board, including whether it is considered a disease or defect.

If Usher syndrome is not shown, the examiner must explain this determination in the context of the medical evidence of record suggesting the contrary.  

If Usher syndrome is shown, the examiner is asked to offer an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a congenital disease that was incurred or aggravated during service. 

 If the examiner instead finds a congenital defect, he/she should comment on whether a superimposed disease or injury at least as likely as not occurred during service.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Thereafter, readjudicated the claim on appeal.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

